Title: To George Washington from Edmund Richards, 1 February 1785
From: Richards, Edmund
To: Washington, George



Honoured Sir
Plymo[uth]. Dock [England] Febry 1st/85

I most humbly presume to take on me the freedom of acquainting your Noble Excellency that Richard Richards of Guynepe parish in the County of Cornwall lately posses’d of Severall plantations in Virginia and died there about 37 years Agone and left a Will in the possesion of your Excellency’s hands Concerning the plantations with fourteen thousand pounds in Cash And by proof the will being produced the whole was left to Edmund Richards being my father and I being call’d Edmund after my Father’s own Name but Richard Richards the Younger Brother of my fathers, after My father’s death posses’d the plantations for Severall Years and died about 18 or 19 Years ago and he being Very Intimately acquainted with your Excellency left the Will in Your Hands with all the

Cash and Lands belonging to Richard Richards As your Excellency offer’d to be a Trustee for the same and whereas your Excellency was pleas’d to appoint Lawyer Haines of Virginia to draw out a Copy of the will and to Send itt to Lawyer Britton of Collumpton To have the Copy advertiz’d in the public papers So as to find out the Nearest Relation and I Edmund Richards hearing of the Same Can with every circumstance of truth prove that Richard Richards Was my Only Uncle Brother to My father Edmund Richards as no Other person can with fidelity and truth prove any other and now With advice from my Lawyer and Severall Responsible Gentlemen As Every thing being Settled Amicably between Great Brittain and the United States of America took this opportunity of Sending to your Excellency To Enquire into every particular Circumstance So as I might have itt from Under Your hand Whatt is my true and lawfull right as Me and no other Can Claim a Just and proper right to it.
And now Sir your Excellency will I hope be Carefully pleas’d to peruse this and youll find that the Whole properly belongs to me And I hope your Excellency on receiving this or Some Short Time After will be so Kind and Obligeing as to Send me the Whole particulars and in So doing youll Ever oblige Sir Your Excellency’s Most Obedient Humble Servt to Command.

Edmund Richard’s

